NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

HORIZON LINES, LLC,
Plaintiff-Appellee,

V

UNITED STATES,
Defendant-Appellant.

2012-1163 .

Appeal from the United States Court of international
Trade in case no. OS-CV-OOOQ, Judge Evan J. Wallach.

ON MOTION

ORDER

T he United States moves without opposition for a 30-
day extension of time, until August 2, 2012, to file its
reply brief.

Up0n consideration thereof,

IT ls ORDERED THAT:

HORIZON LINES V. US 2

' The motion is granted

FoR THE CoURT

 1 3  /S/ Jan Horbal}[
Date J an Horbaly
clerk

ccc Evelyn M. Suarez, Esq.

Edward F. Kenny, Esq. g ama
321 "‘S'rfs%u c\ncurr

JUL 1 3 2012
.¢Auuunwv
CLE%K